       Case 3:20-cv-00138-DPM Document 52 Filed 12/16/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHARLES H. SIMMONS
ADC #135731                                                        PLAINTIFF

v.                       No. 3:20-cv-138-DPM

RICKY DAVIS, Lieutenant, Grimes
Unit; JEREMY HAVERSTICK,
Corporal, Grimes Unit; DAKOTA
WESTERFIELD, Sergeant, Grimes Unit;
DANIEL T. SWEENEY, Corporal, Grimes
Unit; and J. DAUCK, Sergeant                                   DEFENDANTS

                                ORDER
     1. On de novo review, the Court adopts Magistrate Judge Deere's
8 October 2020 partial recommendation, Doc. 42, and overrules
Simmons's objections, Doc. 50.          FED.   R. CIV. P. 72(b)(3).     Even if
Simmons's unit level grievance was incorrectly rejected, the ADC
grievance policy required him to exhaust his right to appeal that
rejection before filing this lawsuit.     Motion for summary judgment,
Doc. 32, partly granted and partly denied. Simmons's excessive force
claims against Haverstick, Westerfield, and Davis, and his failure to
protect claim against Sweeney and Dauck, will be dismissed without
prejudice for failure to exhaust.
     2. The Court adopts Magistrate Judge Deere's unopposed

5 November 2020 recommendation, Doc. 51.            FED. R.   Crv. P. 72(b) (1983
       Case 3:20-cv-00138-DPM Document 52 Filed 12/16/20 Page 2 of 2



addition to advisory committee notes).        Supplemental motion for
summary judgment, Doc. 45, granted.               Simmons's deliberate
indifference claim against Davis will be dismissed without prejudice
for failure to exhaust.
     So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge




                                   -2-
